Citation Nr: 1826034	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  11-22 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a right elbow disability.

2.  Entitlement to service connection for a right wrist disability.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial evaluation in excess of 10 percent prior to August 12, 2013, an evaluation in excess of 20 percent from October 1, 2013 to October 26, 2016, and an evaluation in excess of 20 percent from December 1, 2016 to September 20, 2017, for left knee replacement (previously rated as degenerative joint disease (DJD) of the left knee with degenerative medical meniscus and synovitis of all three compartments (previously characterized as left knee chondromalacia patella)).

5. Entitlement to an initial evaluation in excess of 10 percent for right knee patellofemoral syndrome.

6.  Entitlement to an initial evaluation in excess of 10 percent for left wrist tendinitis.

7.  Entitlement to an initial compensable evaluation for costochondritis with rib subluxation and left breast numbness prior to September 22, 2014, and in excess of 10 percent thereafter.

8.  Entitlement to an initial evaluation in excess of 10 percent prior to June 5, 2014, and a rating in excess of 40 percent from that date, for lumbosacral degenerative arthritis with lumbar spasm with intervertebral disc syndrome (IVDS).

9.  Entitlement to an initial evaluation in excess of 20 percent for left lower extremity sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel






INTRODUCTION

The Veteran was a member of the Army National Guard with verified periods of active duty service from December 12, 2008 to December 14, 2008, and from February 2009 to December 2009.   

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2010, July 2010, August 2011, and June 2012 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO). 

Several of these issues were previously before the Board in February 2017, when they were remanded for further development.  

The Veteran testified before the undersigned at a hearing in August 2017.  A transcript of that hearing is of record.  The record was held open for 60 days to allow for additional evidence to be submitted; thereafter the Veteran submitted additional private treatment records.

Concerning the claim for an increased rating for the Veteran's left knee replacement, a December 2017 rating decision assigned a temporary 100 percent rating from September 21, 2017 to October 31, 2018, and a 30 percent rating was assigned from November 1, 2018.  As the temporary 100 percent rating has not yet expired, the subsequent 30 percent rating is not yet effective, meaning there are not yet any grounds for asserting that the Veteran's functional limitations associated with her future left knee disability are not fully addressed by a 30 percent rating.  Consequently, the Board has recharacterized the issue above to reflect the time periods under consideration in this decision.

The issues of service connection for a right elbow disability, service connection for a right wrist disability, service connection for PTSD, increased rating for left knee replacement, increased rating for costochondritis with rib subluxation and left breast numbness, increased rating for lumbosacral degenerative arthritis, and increased rating for left lower extremity sciatica are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's right knee patellofemoral syndrome is shown to have been productive of complaints of pain with some limitation of flexion, but not flexion limited to 30 degrees, with no evidence of instability or subluxation. 

2. For the entire period on appeal, the Veteran's right knee patellofemoral syndrome is shown to have been productive of limitation of extension to 10 degrees or an actually painful knee with extension.

3.  For the entire period on appeal, the service-connected left wrist tendinitis was manifested by an actually painful wrist with noncompensable limitation of motion; there was no evidence of ankylosis. 


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent, but no higher, rating for right knee patellofemoral syndrome based on limitation of extension have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2017).

2.  The criteria for an evaluation in excess of 10 percent for right knee patellofemoral syndrome have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-5260, 5262-5263 (2017).

3.  The criteria for an evaluation in excess of 10 percent for left wrist tendonitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5214, 5215 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  38 C.F.R. § 4.59 does not require "objective" evidence, but can be satisfied with lay and other non-medical evidence.  Petitti v. McDonald, 27 Vet. App. 415 (2015).

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton, 25 Vet. App. at 5.

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as excursion, strength, speed, coordination, and endurance," as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating).

Right Knee Patellofemoral Syndrome

The Veteran's right knee patellofemoral syndrome has been assigned a 10 percent rating for painful motion during the appeal period under 38 C.F.R. § 4.71a, Diagnostic Code 5260 and 5261.  A June 2010 rating decision awarded service connection for right knee patellofemoral syndrome and a 10 percent rating was assigned due to a March 2010 VA examination finding of extension of the left leg limited to 10 degrees.  In a March 2015 rating decision, the RO changed the assigned Diagnostic Code from 5261 to 5260 indicating that the evidence reflected that a 10 percent rating based on painful motion of the right knee was warranted.  

Under Diagnostic Code 5260, a 10 percent rating is warranted for limitation of flexion to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a maximum 30 percent rating is warranted for flexion limited to 15 degrees. 

Under Diagnostic Code 5261, a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a maximum 50 percent rating is warranted for extension limited to 45 degrees. 

Separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

During a March 2010 VA examination, the Veteran reported pain in her right knee after being on her feet for more than half an hour, and flare-ups with riding a bike and physical therapy.  The pain would ache and throb with mild swelling.  There was no redness, instability, or locking.  She did not wear a brace.  Physical examination of the right knee revealed no visible deformity, no atrophy, and no swelling or effusion.  There was also no joint line tenderness, no patellae apprehension tenderness, and decent patellar tracking.  There was pain with McMurray's and some popping of the patella.  Motor strength was normal.  Range of motion testing showed 0 to 130 degrees with no pain to flexion, and 0 to 10 degrees with no pain to extension.  Repetitive motion testing revealed range of motion increased to 140 degrees of flexion.  She was assessed as having right knee patellofemoral syndrome.  

March 2010 VA X-rays showed mild articular space loss in medial compartment of right knee with weight bearing.  There was no other significant abnormality.

In April 2010 VA treatment records, the Veteran reported that her right knee had recently locked on her, which was unusual.  Subsequent VA treatment records document continued complaints of pain in the right knee, but December 2012 and May 2013 records note a normal right knee.   

September 2013 private treatment records noted right knee pain.  The Veteran underwent an October 2013 MRI which revealed a normal right knee. 

July 2014 private treatment records note bilateral knees to demonstrate tenderness to palpation about the peripatellar area and the joint lines medially and laterally, greater on left than right.  No effusion was present.  There was subjective pain and quad tone was poor bilaterally, worse on left than right.  

The Veteran underwent a VA examination in November 2014.  She complained of sharp pain in the right knee under the patella with climbing stairs, prolonged walking or squatting or bending.  Range of motion testing showed flexion from 0 to 140 degrees and extension from 140 to 0 degrees.  Pain was noted on examination but did not result in functional loss.  There was no evidence of pain with weight bearing, but tenderness of the medial patellar facet.  The Veteran was able to perform repetitive use testing with at least three repetitions, with no additional functional loss or range of motion.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time and with flare-ups.  The Veteran did not report flare-ups. Muscle strength testing was normal.  There was no ankylosis and no joint instability.  There was objective evidence of crepitus in the right knee.  The examiner also indicated that the Veteran's knees precluded physically demanding occupational activities and interfered with gait and pace of ambulation.   

In September 2016, a physical therapy recertification note indicated that active range of motion of the right knee was within normal limits at flexion and extension.  Muscle strength testing was also normal.  

A May 2017 private MRI report revealed no evidence of right-sided meniscal or ligamentous injury.  
During a May 2017 VA examination, the Veteran complained of pain in the right knee with prolonged walking and standing and particular discomfort with climbing stairs.  She reported that her right knee was painful with prolonged use.  She also indicated that her knee swells after overuse.  Range of motion testing of the right knee was normal: Flexion was from 0 to 140 degrees and extension was from 140 to 0 degrees.  Pain was noted on flexion and extension but did not cause functional loss.  There was evidence of pain with weight-bearing and objective evidence of localized tenderness or pain on palpation, described as diffuse across the patella.  There was objective evidence of crepitus.  The Veteran was able to perform repetitive use testing and there was no additional functional loss or range of motion after three repetitions.  The examiner could not state without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time and with flare-ups.  The examiner indicated that the Veteran described functional loss with repetition and with flare-ups, but it was not directly observed.  Additional contributing factors of disability were disturbance of locomotion, and interference with sitting and standing.  Muscle strength testing was normal and there was no ankylosis.  There was no history of recurrent subluxation and lateral instability.  There was swelling on use of both knees.  Joint stability testing revealed no joint instability.  There was evidence of pain with passive range of motion, and evidence of pain when the joint was used in non-weight bearing.  The Veteran indicated that with prolonged walking she has discomfort in the knee and that it swells after overuse.  

Currently, the Veteran is compensated at a 10 percent evaluation for her painful flexion of the right knee.  Unfortunately, there is no evidence that would allow the Board to grant a higher evaluation based on limitation of flexion.  Under Diagnostic Code 5260, a higher 20 percent evaluation requires flexion limited to 30 degrees.  The Veteran's flexion was at most shown to be limited to 130 degrees, even when considering the Veteran's reports of pain, disturbance of locomotion and interference with sitting and standing, and associated functional loss.  She was able to perform repetitive use testing with no additional loss of motion or functional loss on each VA examination.  Therefore, the evidence does not more nearly approximate that she had flexion limited to 30 degrees, and a higher rating under Diagnostic Code 5260 is not warranted. 
The Board, however, concludes that the Veteran is entitled to a separate 10 percent rating under Diagnostic Code 5261 for limitation of extension.  Under Diagnostic Code 5261, a 10 percent rating is warranted for extension limited to 10 degrees.  The Veteran's extension was shown to be limited to 10 degrees with no pain noted during the March 2010 VA examination.  Extension has been shown to be full throughout the rest of the appeal period; however, pain was noted with extension on both the November 2014 and May 2017 VA examinations.  Therefore, in resolving any doubt in favor of the Veteran, the Board finds that a separate 10 percent rating is warranted under Diagnostic Code 5261 throughout the appeal period based on limitation of extension to 10 degrees on March 2010 VA examination and with further consideration of objective evidence of pain showing an actually painful joint with extension on November 2014 and May 2017 VA examinations.  

The Board has considered the Veteran's reports of pain on use and additional functional loss during flare-ups, including additional factors of disturbance of locomotion and interference with sitting and standing as to whether the Veteran would be entitled to an even higher 20 percent rating based on extension limited to 15 degrees.  Repetitive use testing has not revealed any additional functional loss or limitation of motion.  When considering these additional factors, the Veteran's extension is not more nearly approximated by extension limited to 15 degrees that would warrant a higher rating under Diagnostic Code 5261.

The Board has also considered whether the Veteran is entitled to any higher or separate ratings under any other pertinent criteria.  There is no evidence the Veteran has any recurrent subluxation or lateral instability, ankylosis, genu recurvatum, impairment of the tibia and fibula, symptomatic removal of the semilunar cartilage, or dislocated semilunar cartilage of the right knee; therefore, evaluation under Diagnostic Codes 5256, 5257, 5258, 5259, 5262, or 5263 is not appropriate.

For the foregoing reasons, a separate 10 percent, but no higher, rating under Diagnostic Code 5261 is warranted for the Veteran's right knee patellofemoral syndrome for the entire appeal period.  A preponderance of the evidence is against the assignment of any further higher or separate ratings; hence, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

Left Wrist Tendinitis

The Veteran's left wrist tendinitis is currently assigned a 10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5215, for limitation of motion of the left wrist.  

The Board notes that the highest disability rating under Diagnostic Code 5215, for limitation of motion of the wrist, is 10 percent.  Thus, a higher schedular rating under that Diagnostic Code cannot be awarded.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215.

Likewise, a higher disability rating under Diagnostic Code 5003 or 5010 is not warranted as the involvement of the Veteran's left wrist is a single joint, and those Diagnostic Codes require involvement of 2 or more joints, either major or minor, for a 20 percent evaluation.  Moreover, those Diagnostic Codes explicitly note that the Veteran should be rated under the limitation of motion code for the affected joint-in this case, the Veteran's left wrist joint-unless the limitation of motion of that joint is noncompensable under the applicable code; the Veteran has been evaluated for the appropriate limitation of motion for her left wrist in this case and therefore any further contemplation of that disability under Diagnostic Codes 5003 or 5010 would be impermissible pyramiding.  Accordingly, a higher evaluation under Diagnostic Codes 5003 and 5010 are not warranted in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Consequently, the sole criteria applicable in this case that would allow for an evaluation in excess of the assigned 10 percent evaluation is Diagnostic Code 5214, for ankylosis of the wrist.  According to the Veteran's reports made on March 2011, November 2014, and May 2017 VA examinations, the Veteran is right handed, thus her left wrist is on her minor extremity.  38 C.F.R. § 4.69.  Diagnostic Code 5214 provides different ratings based on whether the affected extremity is the minor or major extremity.  Under Diagnostic Code 5214, a 20 percent rating is warranted for favorable ankylosis of the minor wrist in 20 to 30 degrees of dorsiflexion; a 30 percent rating is warranted for ankylosis of the minor wrist in any other position except favorable; and a 40 percent rating is warranted for unfavorable ankylosis of the minor wrist, in any degree of palmar flexion, or with ulnar or radial deviation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.  A Note to Diagnostic Code 5214 indicates that extremely unfavorable ankylosis will be rated as loss of use of hands under Diagnostic Code 5125.

Turning to the evidence of record, the Board reflects that the Veteran's left wrist is shown to have some limited range of motion during March 2010 VA examination.  Dorsiflexion was to 60 degrees without pain, while flexion was to 50 degrees without pain.  There was pain on repetitive use testing.  On March 2011 VA examination, dorsiflexion was to 70 degrees, palmar flexion was to 80 degrees, radial deviation was to 20 degrees, and ulnar deviation was to 45 degrees, all without pain.  On November 2014 VA examination, palmar flexion was to 60 degrees, dorsiflexion was to 50 degrees, ulnar deviation was to 40 degrees, and radial deviation was to 20 degrees.  During a May 2017 VA examination range of motion in the left wrist was found to be normal.  Palmar flexion was to 80 degrees, dorsiflexion was to 70 degrees, ulnar deviation was to 45 degrees, and radial deviation was to 20 degrees.  During these examinations, the Veteran reported pain with extended use, and difficulty performing activities that require repetitive or forceful grasping, pulling, pushing, and carrying, as it would cause increased pain.  The Veteran was able to perform repetitive use testing and there was no additional loss of motion or function.  Muscle strength testing was normal on both examinations, there was no muscle atrophy, and there was no evidence of additional limitation of motion or loss of function of the wrist due to pain, fatigue, weakness, lack of endurance, or incoordination.  The March 2011, November 2014, and May 2017 examiners also noted that there was no ankylosis of the Veteran's left wrist. 

The Board has additionally reviewed the Veteran's private and VA treatment records, and although those records reflect that the Veteran has limited motion in her left wrist, no ankylosis of the left wrist is shown in any of those records.   
Based on the evidence of record, the most pertinent of which is discussed above, the Board finds that the Veteran's symptoms do not meet or more nearly approximate the criteria for a rating higher than 10 percent for left wrist tendonitis.  In this case, the evidence of record does not demonstrate any ankylosis of the Veteran's left wrist at any time throughout the appeal period.  

Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca v. Brown, 8 Vet. App. 202, 204-7; 38 C.F.R. §§ 4.40, 4.45, this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

For the foregoing reasons, a rating in excess of 10 percent is not warranted for the Veteran's left wrist tendonitis for the entire appeal period.  As the preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.


ORDER

An initial evaluation in excess of 10 percent for right knee patellofemoral syndrome is denied.

A separate 10 percent, but no higher, rating, for limitation of extension of the right knee is granted, subject to the regulations governing the payment of monetary awards.

An initial evaluation in excess of 10 percent for left wrist tendinitis is denied.






REMAND

Right Elbow and Right Wrist

The Veteran is seeking service connection for a right elbow disability and a right wrist disability.  She claims that her elbow disability was incurred in service during the summer of 2009 when her left knee gave out and she fell and injured her knee.  She also claims that her right wrist disability was incurred in service, due to continued use of crutches in service and a cane after service for her knee.  

Service treatment records include a July 2009 Line of Duty determination which noted joint pain localized in both wrists and right elbow pain.  It was noted that the Veteran injured both wrists and right elbow climbing up and down her bunk and doing push-ups during training.  In a July 2009 treatment record, the Veteran complained of bilateral wrist pain and right elbow pain.  On an August 2009 Report of Medical History, the Veteran indicated she had right elbow aches.  A report of evaluations conducted in August 2009 and September 2009 note right elbow pain which had resolved.  

During her August 2017 Board hearing, the Veteran stated that she did not injure her elbow climbing up and down her bunk during service, but injured it when she fell and hit her funny bone on her right elbow and that she has continued to have pain since.  She indicated that she received the Line of Duty determination because she had continued problems with her elbow and wrists during service but did not injure herself at that time.  The Veteran stated that she underwent an MRI in August 2012 and was found to have a chipped elbow.  She also stated that her right wrist had a cyst in it which she was told could develop with overuse. 

A VA MRI report from December 2012 notes that an August 2012 MRI showed a minimal joint surface abnormality at the right lateral epicondyle.  Private treatment records from August 2014 indicate that the Veteran is diagnosed with posttraumatic cubital tunnel syndrome of the right elbow.  September 2014 VA treatment records note the Veteran as having right wrist pain, and include wrist pain in the problem list.   
The Veteran was afforded a VA examination in March 2011, where the VA examiner found that the Veteran had a right elbow strain and right wrist dysesthesia, but that there was no current evidence of disability or functional impairment on the right elbow or the right hand.   

As the record now reflects medical evidence of a current disability of the right elbow, remand is necessary to afford the Veteran a new VA examination.  With respect to the right wrist, as there is evidence of a possible disability, remand for a new VA examination to determine whether the Veteran has a right wrist disability that is related to service is also warranted.

PTSD

The Veteran is also seeking service connection for PTSD.  The Veteran submitted a September 2017 letter from C.B., a clinical social worker who indicated that the Veteran was actively engaged in therapy since February 2017 to treat and manage symptoms of PTSD.  She indicated that the Veteran was to continue treatment to address her symptoms related to her diagnosis of PTSD.  However there are no treatment records in the claims file, and no indication as to what the diagnosis of PTSD is based upon.  Because records of treatment, if obtained, would contain relevant information bearing on the Veteran's appeal, efforts should be made to procure them.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

Additionally, the Veteran was afforded a VA examination in May 2012.  The examiner at that time found that the Veteran's reported stressor of being forced to carry her weapon and a 90 pound pack during a field exercise while on profile and on crutches, was not adequate to support a diagnosis of PTSD.  Since then, the Veteran has provided additional stressors, including feeling unsafe due to witnessing drill sergeants having sex with basic trainees, being sexually harassed by a unit of male soldiers, and being falsely accused by a male sergeant of going AWOL while on approved leave. 

The Board notes that a Vet Center psychologist provided a summary of the Veteran's treatment in October 2014, which discussed the Veteran's military traumas as discussed above, and noted that her current DSM-IV diagnoses on Axis I were major depression and PTSD.  However, the psychologist did not discuss the diagnostic criteria required for a diagnosis of PTSD in accordance with the DSM-IV and did not clearly indicate that the Veteran had PTSD as a result of these stressors.  38 C.F.R. § 4.125.  Additionally, DSM-5 criteria are applicable to appeals certified to the Board after August 4, 2014.  53 Fed. Reg. 14,308 (Mar. 19, 2015).  Here, the case was certified to the Board in February 2015.  Therefore, the Board finds that the DSM-5 is applicable.  Since prior diagnoses of PTSD were provided using DSM-IV criteria, DSM-5 criteria should be used in diagnosing PTSD.

Consequently, based on the additional evidence provided since the May 2012 VA examination, the Board finds that a new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the Veteran's claim for service connection for PTSD.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Left Knee Replacement

Regarding the claim for increased ratings for her service-connected knee replacement, private treatment records from Dr. J.S. dated November 2016 note that the Veteran underwent a left knee arthroscopy in October 2016.  It was indicated that she was to return for follow-up treatment in approximately three weeks' time.  There are no further records until September 2017, when the Veteran was seen for treatment and underwent a left total knee arthroplasty.  As there may be relevant medical treatment records that have not been obtained concerning the periods on appeal, remand is required to make efforts to procure these records. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).
  
Costochondritis with Rib Subluxation and Left Breast Numbness
  
Regarding the Veteran's claim for an increased rating for her service-connected costochondritis with rib subluxation and left breast numbness, VA treatment records from September 2014 note that the Veteran was being seen by a private provider, Dr. K.T., for her women's health issues.  However, there are no records from Dr. K.T. in the claims file.  A June 2014 private treatment record from Dr. J.W. regarding treatment for a left breast nodule indicates that the Veteran was to return to Dr. K.T. for annual examinations.  Because records of treatment from Dr. K.T., if obtained, might contain information bearing on the Veteran's appeal, efforts should be made to procure them.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).
Back and Left Lower Extremity Sciatica

In a May 2017 statement, the Veteran indicated that her on-going back flare-ups were being treated by Dr. A.M., Dr. D.P., Dr. J.B., and Dr. F.W.  A review of the claims file reveals that there are recent records from Dr. A.M., Dr. J.B., and Dr. F.W., however it appears that the most recent records from Dr. D.P. are from June 2016.  As the Veteran has identified potential outstanding evidence that could be obtained to substantiate her claim for an increased rating, efforts must be made to obtain these records, along with any other updated treatment records the Veteran identifies.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

As the left lower extremity sciatica is associated with the Veteran's back disability, the issues are inextricably intertwined; therefore, the issue must be remanded so they can be adjudicated together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

VA Treatment Records

The record reflects that the Veteran receives VA treatment; however, the most recent VA treatment records contained in the Veteran's file are from May 2017.  Therefore, upon remand, updated VA treatment records must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims, to include records from:

A)  C.B. from Beyond Awakening Counseling, all treatment records regarding the Veteran's treatment for PTSD;

B)  Dr. J.S. from West Idaho Orthopedics, all treatment records regarding the Veteran's left knee from November 2016 to the present;  

C)  Dr. K.T., all treatment records regarding the Veteran's treatment for women's health issues;

D)  Dr. D.P. from Emmett Chiropractic, all treatment records regarding the Veteran's low back disability from June 2016 to the present.

Based on the response received, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

2.  Obtain and associate with the claims file VA treatment records from May 2017 to the present.

3.  After receiving all additional records, provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of her right elbow and right wrist disabilities.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

A)  Regarding the right elbow, following an examination of the Veteran and a review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current right elbow disability, to include posttraumatic cubital tunnel syndrome of the right elbow, is related to the Veteran's service, to include a fall during the summer of 2009 when her left knee gave out and she fell and hit her funny bone in her right elbow?

B)  Regarding the right wrist, the examiner should clearly identify all current chronic disability(ies) of the right wrist that have existed since July 2010.  If it is determined that the Veteran does not have a diagnosable disability for the right wrist, then address whether any pain in the right wrist causes functional impairment.

Then, with respect to each such diagnosed disability (or right wrist pain causing functional impairment), the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or greater probability) that a currently diagnosed right wrist disability (or right wrist pain causing functional impairment), is related to the Veteran's service, to include July 2009 complaints of wrist pain? 

The examiner must provide a complete rationale for any opinion expressed.  The opinions should address the particulars of this Veteran's medical history, her lay statements regarding continuity of symptoms since service, and the relevant medical principles as applicable to this claim.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After receiving all additional records, provide the Veteran a VA PTSD examination to determine the nature, extent, and etiology of her PTSD.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

A)  The examiner should clearly identify whether the Veteran has a diagnosis of PTSD under DSM-5 criteria.

B)  If PTSD is diagnosed under DSM-5 criteria, then opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's PTSD is related or attributable to any incident of the Veteran's military service, to include any claimed personal assault type stressors.  The examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  

The examiner must provide a complete rationale for any opinion expressed.  The opinions should address the particulars of this Veteran's medical history, including diagnoses of PTSD under DSM-IV in October 2014 Vet Center records, February 2017 records from C.B., the Veteran's counselor, her lay statements regarding continuity of symptoms since service, and the relevant medical principles as applicable to this claim.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


